UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7692


STEVIE AIKEN,

                Plaintiff - Appellant,

          v.

COLLETON COUNTY DETENTION CENTER; CORPORAL GRANT; OFFICER
COOK; OFFICER ROBERTS; DEPUTY LANCE; CHARLES FEASER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:12-cv-00205-JFA)


Submitted:   February 15, 2013            Decided:   February 27, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stevie Aiken, Appellant Pro Se.         Matthew David Cavender,
Marshall Hodges Waldron, Jr., GRIFFITH, SADLER & SHARP, P.A.,
Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stevie        Aiken    appeals         the    district      court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                  The

magistrate judge recommended that relief be denied and advised

Aiken that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The     timely        filing     of     specific      objections        to     a

magistrate       judge’s     recommendation          is    necessary      to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of     the    consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Aiken

has     waived    appellate       review      by     failing      to    file   specific

objections       after    receiving        proper    notice.           Accordingly,      we

affirm the judgment of the district court.                             We deny Aiken’s

motion     for     the     appointment        of     counsel,      his     motion        for

transcripts at Government expense, and his motion to reinstate

his action.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in     the   materials



                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3